Citation Nr: 1761119	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  13-28 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for right hip strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously remanded in November 2015 for further development, which has now been completed.


FINDINGS OF FACT

1.  Prior to September 05, 2012, the Veteran's service-connected right hip disability was manifested by flexion to 85 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.

2.  From September 05, 2012 to January 05, 2016, the Veteran's service-connected right hip disability was manifested by flexion to 75 degrees, extension to zero degrees, and limitation of abduction and adduction not productive of an inability to cross his legs or toe-out more than 15 degrees.

3.  Since January 05, 2016, the Veteran's service-connected right hip disability was manifested by flexion to 90 degrees, extension greater than 5 degrees, and limitation of abduction and adduction not productive of an inability to cross his legs or toe-out more than 15 degrees.

4.  Throughout the pendency of the appeal, the Veteran's right hip disability was not manifested by ankylosis, malunion or nonunion of the femur, or flail hip joint.



CONCLUSIONS OF LAW

1.  Throughout the entire period on appeal, the criteria for a rating in excess of 10 percent for a right hip disability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 5255 (2017).

2.  From September 05, 2012 through January 05, 2016, the criteria for a separate 10 percent rating for right hip extension limited to 5 degrees have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's right hip strain has been rated under the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2017).  Diagnostic Code 5252 provides for 10, 20, 30, and 40 percent evaluations when hip flexion is limited to 45, 30, 20, and 10 degrees, respectively.  Diagnostic Code 5251 provides for a single 10 percent evaluation when hip extension is limited to 5 degrees.  Additionally, Diagnostic Code 5253 provides a 10 percent evaluation for limitation of rotation of the affected leg (with an inability to "toe-out" more than 15 degrees) or limitation of adduction causing an inability to cross legs, and a 20 percent evaluation for limitation of abduction resulting in motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5251-5253 (2017).

Normal range of motion for the hip is flexion from zero degrees to 125 degrees, and abduction from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2017).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is seeking a higher initial rating for his service-connected right hip strain, which is rated as 10 percent disabling effective from July 06, 2009.

Upon VA examination in September 2009, the examiner noted that the right hip showed no signs of edema, effusion, weakness, tenderness, heat, subluxation or guarding of movement.  Range of motion findings for the right hip were as follows: flexion to 85 degrees, with pain occurring at 85 degrees; extension to 30 degrees, with pain occurring at 30 degrees; adduction to 25 degrees, with pain occurring at 25 degrees; abduction to 45 degrees; external rotation to 60 degrees; and internal rotation to 40 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

Upon VA examination on September 05, 2012, the Veteran reported that he has continued to have bilateral hip pain, left greater than right, since 1977.  He reported that flare-ups impact the function of his hip and/or thigh as he is limited by pain in activities such as prolonged sitting, standing, walking, repetitive bending and heavy lifting.  Initial range of motion findings for the right hip shows flexion to 90 degrees, with pain occurring at 75 degrees; and extension greater than 5 degrees.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs and rotation was not limited such that he could not toe-out more than 15 degrees.  On repetitive testing, flexion was to 75 degrees and extension to zero degrees.  Abduction was not lost beyond 10 degrees, adduction was not limited such that he could not cross his legs, and rotation was not limited such that he could not toe-out more than 15 degrees.  The examiner noted that the Veteran had functional loss of the hip and thigh and the contributing factors to such were less movement than normal, pain on movement, and interference with standing.  Muscle strength testing of the right hip was normal.  The examiner noted that the Veteran did not have ankylosis of the hip, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The examiner noted the Veteran uses a cane for his low back pain and bilateral hip pain.

In his October 2013 substantive appeal, the Veteran stated that the flexion of his thigh was limited to 30 degrees.  Per the November 2015 Board remand, the Veteran underwent an additional VA hip examination on January 05, 2016.  At that time, the Veteran reported increased bilateral hip pain, non-radiating, which was dull to sharp.  He also reported flare-ups and functional impairment with prolonged walking.  Range of motion testing of the right hip revealed flexion to 90 degrees, extension to 20 degrees, abduction to 25 degrees, adduction to 20 degrees, external rotation to 40 degrees, and internal rotation to 30 degrees.  The examiner noted there was pain noted upon range of motion testing and pain with weight-bearing.  There was also objective evidence of tender lateral hip.  The examiner also noted no objective evidence of crepitus, muscle atrophy, ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran was noted to use a cane as an assistive device for his hip condition.  The examiner diagnosed the Veteran with osteoarthritis of the right hip.

The Board notes that the Veteran also received VA treatment for hip pain during the course of the appeal.  However, the findings are consistent with the findings on VA examinations noted above.  

The Board finds that an evaluation in excess of 10 percent for the Veteran's right hip strain based on limitation of flexion is not warranted at any time during the course of the appeal.  Indeed, the Veteran was assigned a 10 percent evaluation based on painful motion of the right hip after the 2009 VA examination, despite having only limited flexion to warrant a noncompensable evaluation as flexion has never been limited to 45 degrees.  

The Board has also not overlooked the Veteran's assertion that his right hip is limited to flexion at 30 degrees.  However, the Veteran's assertion is inconsistent with the January 2016 examination report.  As mentioned, range of motion testing for the right hip revealed flexion to 90 degrees.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegation regarding the severity of his right hip disability.  Accordingly, the Board finds that the Veteran's right hip disability does not reflect symptomatology that more nearly approximates a rating in excess of 10 percent and such is not warranted at any time during the period on appeal.

While the Board finds that a rating in excess of 10 percent is not warranted, the Board concludes that a separate 10 percent rating is warranted based on the Veteran's extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251.  As noted on the September 2012 VA examination, on repetitive testing, flexion was to 75 degrees and extension to zero degrees.  Abduction was not lost beyond 10 degrees, adduction was not limited such that he could not cross his legs, and rotation was not limited such that he could not toe-out more than 15 degrees.  As flexion was limited to zero degrees, the Board finds that a separate 10 percent rating is warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5251.

The Board also considered the applicability of 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255.  However, a review of the record indicates that at no time during the pendency of the appeal has the Veteran's right hip disability been manifested by ankylosis, hip flail joint, or malunion or nonunion of the femur. Accordingly, these Diagnostic Codes are not applicable. 

As a final matter, neither the Veteran nor his representative has raised any other issues pertinent to the claim on appeal, nor have such been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Throughout the entire period on appeal, entitlement to a rating in excess of 10 percent for a right hip disability is denied.

From September 05, 2012 through January 05, 2016, entitlement to a separate 10 percent rating, but no higher, for right hip limitation of extension is granted, subject to the laws and regulations governing the payment of VA monetary benefits.



____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


